Exhibit 8.1 List of Subsidiaries Company Jurisdiction of Incorporation Allot Communications Inc. United States Allot Communications Europe SARL France Allot Communications (Asia Pacific) Pte. Limited Singapore Allot Communications (UK) Limited (with branches in Spain, Italy and Germany) United Kingdom Allot Communications Japan K.K. Japan Allot Communications (New Zealand) Limited (with a branch in Australia) New Zealand Oversi Networks Ltd. (in merger process) Israel Allot Communications (Hong Kong) Ltd Hong Kong Allot Communications Africa (PTY) Ltd South Africa Allot Communications India Private Ltd India Allot Communications Spain, S.L. Sociedad Unipersonal Spain Allot Communications (Colombia) S.A.S Colombia Allot MexSub Mexico
